Citation Nr: 1026603	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  08-15 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to February 
1984.  He died in December 2005 from methadone toxicity.  The 
appellant is the Veteran's widow. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina. 

In June 2010, the appellant testified during a videoconference 
hearing before the undersigned Acting Veterans Law Judge; a 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection was in 
effect for the following disabilities: depressive disorder, not 
otherwise specified, also diagnosed schizoaffective disorder, 
also diagnosed major depression, recurrent, with history of 
psychotic features, rated as 70 percent disabling; low back 
injury and disc disease status post surgical fusion, rated as 60 
percent disabling, and hypertension, rated as noncompensable; his 
combined rating was 90 percent.  The Veteran was granted 
individual unemployability from December 23, 1997.  
 
2.  The Veteran's death certificate lists the immediate cause of 
death as methadone toxicity, noted to be an accident; no other 
significant conditions contributing to death were listed.

3.  The Veteran's service-connected psychiatric disability aided 
or lent assistance to the production of death in that it rendered 
him unable to self-manage his medications, resulting in the fatal 
methadone toxicity. 


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the appellant, the 
criteria for service connection for the cause of the Veteran's 
death have been met.  38 U.S.C.A. §§ 1101, 1131, 1310, 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.312 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.   Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  Inasmuch as the benefit sought is being granted, there is 
no reason to belabor the impact of the VCAA on this matter; any 
notice defect or duty to assist failure is harmless.

II.  Cause of Death

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  
Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that it was incurred in service.  38 C.F.R. 
§ 3.303(d).

To establish entitlement to service connection for the cause of 
the Veteran's death, the evidence of record must show that a 
disability incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2009).  Service-
connected disability will be considered as the principal cause of 
death when such disability, singly or jointly with another 
condition, was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  To be 
considered a contributory cause of death, it must be shown that 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided or 
lent assistance to the production of death.  It is not sufficient 
to show that a service-connected disability casually shared in 
producing death; rather, a causal connection must be shown.  38 
C.F.R. § 3.312(c)(1).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Veteran died on December [redacted], 2005.  The death certificate 
lists the immediate cause of death as methadone toxicity and 
notes that the manner of death was an accident.

During the Veteran's lifetime, he was service-connected for the 
following disabilities: depressive disorder, not otherwise 
specified, also diagnosed schizoaffective disorder, also 
diagnosed major depression, recurrent, with history of psychotic 
features, rated as 70 percent disabling; low back injury and disc 
disease status post surgical fusion, rated as 60 percent 
disabling, and hypertension, rated as noncompensable; his 
combined rating was 90 percent.  The Veteran was granted 
individual unemployability from December 23, 1997.  

The appellant contends that due to the Veteran's service-
connected psychiatric disability, he was unable to self-manage 
his medications, resulting in his death from an accidental 
overdose from methadone.

An October 1998 VA hospital discharge summary notes that the 
Veteran had threatened his doctor and stated he was suicidal.  
The Veteran stated to his doctor that he would kill himself if 
released from the hospital because he could not deal with the 
pain.  

A June 2005 VA psychiatric evaluation reflects that the Veteran 
was admitted for an exacerbation of psychosis.  It was noted that 
he had recently been discharged from the Ashville VA medical 
center and on return home became oppositional, refused 
medications, and was threatening neighbors and family.  Remote 
data indicates that the Veteran had misused his methadone in the 
past.  In 2001, he was admitted with delirium secondary to 
overuse of methadone.  

A July 2005 VA inpatient record includes statements from the 
Veteran's wife indicating that the Veteran was ranting and 
irrational.  

Per a July 2005 VA psychiatry record, the Veteran told a 
physician that he had abused his Percocet in the past by shooting 
it "IV".  He had also in the past abused his methadone.  

A July 2005 VA hospital discharge summary reflects that the 
Veteran had very disorganized thought processes.  Throughout much 
of his hospital stay he had requested pain medications for his 
back.  Prior to admission, he had been on 70 milligrams of 
Methadone, and appeared to be abusing his medications.  He was 
definitely drug-seeking during the majority of his hospital stay.  
However, when his psychosis was under control, he no longer had 
the drug-seeking behavior.  It was noted that during the majority 
of the hospital stay the Veteran demonstrated both prominent 
psychotic symptoms as well as prominent drug-seeking behaviors.  
He would become very demanding, would march down the hallways, 
was very loose and disorganized, and was hyper-talkative and 
delusional.  During the hospital stay, the Veteran intermittently 
became so escalated and agitated and volatile that he required 
Haldol, as needed, which resulted in marked improvement in his 
behavior.  

An October 2005 VA medical record reflects that the Veteran's 
wife contacted an outpatient physician requesting admission for 
the Veteran stating that he had been non-compliant with his 
psychotropic medications for weeks.  His behavior had been 
increasingly bizarre and he had been exhibiting increased 
incoherence.  In one instance, he had accidentally started a fire 
on his stove.  The Veteran admitted that he stopped taking his 
medication because it was causing him to shake and because he ran 
out of Quetiapine.

A December 16, 2005 private medical record from J.S.C., M.D., 
reflects that the Veteran was provided with refills of his 
medication, which included Methadone.  

In a November 2006 rating decision, the RO denied service 
connection for the cause of the Veteran's death on the basis that 
there was no evidence that the Veteran should have been taking 
Methadone at the time of his death and that there was no evidence 
that the Veteran committed suicide due to his service-connected 
mental condition. 

In an April 2007 rating decision, the RO continued the denial of 
service connection for the cause of the Veteran's death on the 
basis that there was no evidence of a current Methadone 
prescription from a VA clinic, that he was prescribed a thirty 
day supply by his private physician and that the Veteran's death 
was accidental and not related to a service-connected disability.  

In the appellant's May 2008 substantive appeal, she asserted that 
the toxicity stemming from the Methadone for the Veteran's 
service-connected back disability in conjunction with the 
Veteran's addictive behavior associated with his service-
connected psychiatric disability materially contributed to his 
death.  She furthered that the Veteran had significant service-
connected mental impairment at the time of his death, manifested 
by drug seeking tendencies and that he died from an overdose of 
medication prescribed for a service-connected disability.  

During the June 2010 Board hearing, the appellant's 
representative asserted that between 1989 and June 2005, the 
Veteran had no fewer than three instances within the VA medical 
center where he threatened or told personnel that he had 
ideations of committing suicide.   He further noted that the 
source of the Methadone, be it a private physician or VA, was 
immaterial to the appellant's claim.  The relevant fact was that 
the Veteran had not been capable of administering his own 
medications for at least ten years.  His psychiatric condition 
and mental capacity severely hindered him from making rational 
decisions based on self-administration of narcotics.  

Based on the foregoing, the Board finds that, although the 
Veteran's service-connected psychiatric disability was not the 
principal cause of his death, it aided or lent assistance to the 
production of his death.

In this regard, the Board notes that the appellant is competent 
to report that the Veteran was non-compliant in the 
administration of his medications.  See Washington v. Nicholson,  
19 Vet. App. 362 (2005); Barr v. Nicholson, 21 Vet. App. 303, 
307-08 (2007) (holding that lay testimony is competent to 
establish the presence of observable symptomatology).   Competent 
testimony is limited to that which the witness has actually 
observed and is within the realm of her personal knowledge.  Such 
knowledge comes to a witness through use of his senses-that which 
is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  

Moreover, the appellant's contentions here are supported by the 
objective medical evidence of record.  Significantly, in 2001, 
the Veteran was admitted with delirium secondary to overuse of 
methadone.  The Board also finds it significant that immediately 
prior to the Veteran's death, he had been admitted to VA medical 
centers on three separate occasions in 2005 for his service-
connected psychiatric disability.  Significantly, in July 2005, 
it was noted that prior to his admission he had been on 70 
milligrams of Methadone, and the Veteran appeared to be abusing 
his medications.  The Veteran told a VA physician that he was 
abusing his Percocet in the past and also in the past abused his 
methadone.  It was also noted that during the majority of the 
hospital stay the Veteran demonstrated both prominent psychotic 
symptoms as well as prominent drug-seeking behaviors.  An October 
2005 VA medical record reflects that the Veteran had been non-
compliant with his psychotropic medications for weeks and that 
his behavior had been increasingly bizarre.   

The Board finds that in light of the fact that the appellant's 
testimony is consistent with the medical evidence of record, 
there is no reason to doubt the appellant's credibility in this 
case.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 
2006) (indicating the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence).  The evidence in this case 
suggests that the Veteran's service-connected psychiatric 
disability caused him to be unable to self-manage his 
medications, and as such, is at least as likely as not to have 
resulted in accidental methadone toxicity.  Therefore, the 
evidence is at least in relative equipoise as to whether the 
Veteran's service connected psychiatric disability aided or lent 
assistance to the production of death.  

It is again noted that the Veteran's death was officially noted 
to be accidental on his death certificate.  As such, the Board 
concludes that suicide was not a factor and any bar to benefits 
on the basis of willful misconduct are obviated here.
 
In light of the above, the Board finds that service connection 
for the cause of death is reasonably warranted.   The Board notes 
that in reaching this conclusion, the evidence is at least in 
equipoise, and the benefit of the doubt doctrine has been 
appropriately applied.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
granted, subject to governing criteria applicable to the payment 
of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


